DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11 and 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, the recitation of “the at least one pressure control valve and the heat exchanger” lack antecedent basis. Further clarification is respectfully requested. 
Regarding claim 17, the claimed recitation of “the power output” is indefinite because it’s unclear whether “the power output” is the same as “a power” in claim 1. Further clarification is respectfully requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bastian et al. (U.S. Pat. No. 8,516,881) (hereafter Bastian) in view of Edelson et al. (U.S. Pat. No. 9,404,834) (hereafter Edelson).
Regarding claim 1, Bastian teaches a dynamometer for use with rail equipment having two pairs of drive wheels, the dynamometer comprising: 
first (i.e., measurement device carriers 2 and 4) (see Fig. 1) and second wheel engagement assemblies (i.e., measurement device carriers 3 and 5) (see Fig. 1), each comprising: 
a frame (i.e., compact frame 1) (see Fig. 1); 
a first pair of dynamometer wheels that are spaced relative to a first horizontal dimension (i.e., front rolling prism of measurement device carrier 2 and front rolling prism of measurement device carrier 4) (see Fig. 1) and rotatably supported on the frame about a first rotational axis that extends parallel to the first horizontal dimension (i.e., the rotational axis of each rolling prism coupled to each measurement device carrier) (see Fig. 2); 
a second pair of dynamometer wheels that are spaced relative to the first horizontal dimension (i.e., rear rolling prism of measurement device carrier 2 and rear rolling prism of measurement device carrier 4) (see Fig. 1) and rotatably supported on the frame about a second rotational axis that is parallel to the first horizontal axis (i.e., the rotational axis of each rolling prism coupled to each measurement device carrier) (see Fig. 2) and offset from the first horizontal axis relative to a second horizontal dimension that is perpendicular to the first horizontal dimension (i.e., front and rear prisms are spaced apart from one another) (see Fig. 2), 
wherein the first pair of dynamometer wheels and second pair of dynamometer wheels cooperate to define opposing wheel engagement receptacles (i.e., the wheels 13, 14, 15, 16 of the bogie 12 are positioned on rolling prisms by means of which measurement device carriers 2, 3, 4, 5 are formed, each of which has a measurement chamber accommodating at least one shear rod arranged therein) (see Fig. 1 and 2); 
a hydraulic motor coupled to the first pair of dynamometer wheels (i.e., motor 6, wherein at least one hydraulic cylinder is operated by the motor) (see Column 5, lines 5-20, and Column 6, lines 13-55), wherein the hydraulic motor is configured to receive an associated torque from a respective pair of the drive wheels of the rail equipment (i.e., the rotational movement of the motor shaft is converted by a deflection gear into a translatory movement, which is transmitted to the bogie via a tension rod or tension spindle which can be connected to the deflection gear and the bogie standing on the supporting structure of the test stand and assembly stand) (see column 6, lines 13-55), 
wherein the first and second wheel engagement assemblies are configured to move relative to each other along the second dimension (i.e., All the essential elements of the test stand, namely the measured value pickups, which are arranged in the measurement device carriers 2, 3, 4, 5 designed in the form of rolling prisms, as well as the means which serve to position the measurement device carriers 2, 3, 4, 5 and the motor 6 for generating the forces simulating the load states and the tension rod 7 for transmitting the forces simulating the load states--all these elements are arranged on a compact frame 1) (see column 6, lines 13-55); but does not explicitly teach that the hydraulic motor is configured to receive a power from a respective pair of the drive wheels of the rail equipment.
Regarding the power, Edelson teaches that the hydraulic motor (i.e., hydraulic motors could be used) (see Column 4, line 61, to Column 5, line 4) is configured to receive an associated power from a respective pair of the drive wheels (i.e., dynamometers have long been used to determine the force, torque, and power produced by rotating machines and other rotating devices and systems of various types for testing, calibration, and similar purposes. Most of these kinds of dynamometers are equipped with some way to measure the operating torque and rotational speed or angular velocity of the unit or system to be tested or evaluated. Power is then calculated from these measurements. Either torque or speed can be maintained constant during operation of the dynamometer while the other parameter of the machine, device, or system being tested is measured) (see Column 1, line 19, to Column 2, line 12). In view of the teaching of Edelson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized basis functions of a dynamometer, including determining the power produced by rotating devices, in order to test a powered wheel system under simulated speed and road conditions.  
Regarding claim 2, Bastian teaches that the first and second wheel engagement assemblies are configured to move relative to each other along the first dimension (i.e., All the essential elements of the test stand, namely the measured value pickups, which are arranged in the measurement device carriers 2, 3, 4, 5 designed in the form of rolling prisms, as well as the means which serve to position the measurement device carriers 2, 3, 4, 5 and the motor 6 for generating the forces simulating the load states and the tension rod 7 for transmitting the forces simulating the load states--all these elements are arranged on a compact frame 1) (see column 6, lines 13-55).
Regarding claim 13, Bastian teaches that the opposing wheel engagement receptacles are spaced to permit concurrent receipt of respective pairs of drive wheels of the two pairs of drive wheels of the rail equipment (see Fig. 1 and 2).
Regarding claim 14, Bastian teaches that the opposing wheel engagement receptacles are spaced to permit concurrent receipt of drive wheels (i.e., the distance between the contact points and/or the measurement device carriers is adjusted by means of spindles that are operated manually or by motor in accordance with the respective rail gauge and the axle base of a bogie to be tested) (see Column 5, lines 5-20); but does not teach to permit concurrent receipt of drive wheels that are configured for 56.5 inch track gauge. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the opposing wheel arrangement receptacles to permit concurrent receipt of drive wheels that are configured for 56.5 inch track gauge, since it has been held that discovering the optimum value of a result effective variable involves only routine skill I the art (see MPEP 2144.05 (II-B)). 
Regarding claim 15, Bastian teaches that each wheel of the first and second pairs of dynamometer wheels of each of the first and second wheel engagement assemblies defines a respective convex circumferential surface that is receivable into a corresponding groove of a wheel of the rail equipment (see Fig. 2).
Regarding claim 16, Bastian as modified by Edelson as disclosed above does not directly or explicitly teach that the first and second wheel engagement assemblies are collectively able to support at least 150,000 pounds. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made assemblies that can support 150,000 pounds or at least the weight of the vehicle to be tested. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)). 
Regarding claim 17, Bastian as modified by Edelson as disclosed above does not directly or explicitly teach a computing device that is configured to: receive pressure data from the pressure sensor; receive speed data from the speed sensor; and calculate a power output by the rail equipment.
Regarding the computing device, Edelson teaches a computing device that is configured to: receive pressure data from the pressure sensor; receive speed data from the speed sensor; and calculate a power output by the rail equipment (i.e., the dynamometer system may be connected to measurement electronics (not shown) to measure selected desired parameters of wheel function. The measurement electronics should be capable of measuring at least power, current, voltage, frequency, torque, and speed, as well as any other desired parameters. Transducers, sensors, and the like, such as transducer 51 and sensor 55, are preferably provided on the wheel 50, as shown, or on another wheel-connected structure to be tested to obtain required information relating to these and other selected parameters during testing. Control electronics may be provided. Suitable processors, non-transitory storage media, and the like are also preferably provided to facilitate data collection, processing, and evaluation during and/or after testing) (see Column 7, line 57, to Column 8, line 67). In view of the teaching of Edelson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized basis functions of a dynamometer, including determining the power produced by rotating devices, in order to test a powered wheel system under simulated speed and road conditions.  
Regarding claim 20, Bastian teaches a structure, the structure comprising: a pair of platforms that are spaced outwardly of the first and second pairs of dynamometer wheels (i.e., compact frame 1) (see Fig. 1); and at least one ramp that is configured to provide access to the pair of platforms (i.e., it is necessary here to statically secure the track support and its substructure which support the test track by means of comparatively complex foundation structures. In such a variant, at least one ramp section before and/or behind the test track is necessary) (see Column 1, lines 49-62).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bastian et al. (U.S. Pat. No. 8,516,881) (hereafter Bastian) in view of Edelson et al. (U.S. Pat. No. 9,404,834) (hereafter Edelson) and in further view of Du (U.S. Pat. No. 6,848,254) (hereafter Du)
Regarding claim 7, Bastian as modified by Edelson as disclosed above does not directly or explicitly teach at least one speed sensor coupled to the motor; at least one pressure control valve in communication with the motor; and at least one pressure sensor that is configured to determine a hydraulic pressure generated by the motor.
Regarding the control of the motor, Du teaches at least one speed sensor (i.e., motor speed sensor 90) (see Fig. 3) coupled to the motor (i.e., variable displacement hydraulic motor 12) (see Fig. 3); at least one pressure control valve in communication with the motor (i.e., control valve 64) (see Fig. 3); and at least one pressure sensor that is configured to determine a hydraulic pressure generated by the motor (i.e., control pressures sensor 92 for sensing the pressure of the hydraulic fluid being provided to the control actuator 62 by control valve 64) (see Fig. 3). In view of the teaching of Du, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the motor control in order to improve control of the output speed of the motor. 
Allowable Subject Matter
Claims 3-6, 8-10, 12, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a dynamometer for use with rail equipment having two pairs of drive wheels comprising first and second wheel engagement assemblies each comprising a frame; a first and second pair of dynamometer wheels; a hydraulic motor coupled to first pair of dynamometer wheels and is configured to receive power and associated torque from a respective pair of drive wheels of the rail equipment; but does not teach that the first and second wheel engagement assemblies is rotatable about a vertical axis (claim 3); plurality of support wheels (claim 4); heat exchanger to dissipate heat from the at least one pressure control valve (claim 8); one anchor comprises a tie down ring coupled to the frame that is coupled to a chain (claim 12); calculate a pressure that simulates an associated load corresponding to at least one user input (claim 18).
The best prior arts of record: Bastian et al. (U.S. Pat. No. 8,516,881) teaches a test stand for bogies rail vehicles including a test track with measurement device carriers comprising displaceable prism pickups and a portal with a load yoke extending transversely above the test tract, at least one hydraulic cylinder operated by the motor; but does not teach receiving the power from a respective pair of the drive wheels of the rail equipment. Edelson et al. (U.S. Pat. No. 9,404,834) teaches that dynamometer are equipped to measure the operating torque and rotational speed or angular velocity of the unit or system to be tested or evaluated, wherein power is then calculated from these measurements; but does not teach the particular details of the dynamometer including the rotatable about the vertical axis, the support wheels, the heat exchanger, the pressure valve, the anchor, tie down ring, the chain, and the calculated pressure from the user input. 
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855